ITEMID: 001-108250
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF JANOS TOTH v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Paulo Pinto De Albuquerque
TEXT: 4. The applicant was born in 1951 and lives in Budapest.
5. In or about November 1993 the applicant and his wife brought an action against several respondents before the Budapest XVIII/XIX District Court, seeking ownership of a real estate and protection against trespass.
6. The District Court held numerous hearings between 27 June 1994 and 29 June 1995.
7. On 5 July 1995 the District Court delivered a partial judgment, dismissing the plaintiffs’ claim for protection against trespass. This decision was upheld on appeal by the Budapest Regional Court on 13 March 1996.
8. On 8 June 1998 the District Court appointed an expert who filed an opinion on 29 November 1998.
9. The final first-instance judgment was delivered on 14 September 1999. On appeal, the Budapest Regional Court decided the case on 20 March 2002.
10. The applicant lodged a petition for review with the Supreme Court. It quashed the previous judgments and remitted the case to the first-instance on 25 April 2005.
11. In the resumed proceedings the applicant notified the domestic courts that one of the respondents had died on 2 November 2002. On 22 February 2006 the Supreme Court thus established that the review proceedings had been discontinued on this account, and annulled its previous judgment of 25 April 2005 (see paragraph 10 above). The same day, the Supreme Court remitted the case to the first-instance.
12. Between 16 October 2007 and 12 March 2008 the proceedings were stalled because the applicant did not cooperate with a court-appointed expert.
13. On 16 May 2008 the case was transferred to the Buda Central District Court, due to bias of the judges at the Pest Central District Court.
14. On 12 December 2008 the latter court delivered a partial judgment. On 13 November 2009 the Budapest Regional Court held a hearing on appeal. It appears from the documents available in the case file that the case is still pending before the Regional Court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
